                             CONFIDENTIAL & PROPRIETARY
NORTH CAROLINA
SAMPSON COUNTY

                           AGREEMENT FOR FARM LABOR SERVICE
       THIS AGREEMENT, entered Into this the 2c>1''"day of 'rf\,(u,v(             2018, by and
between 5\f'EP)' Vegic ,fQ,,.,..s- ..;iiJ'-          (hereinafter referred to as the "GROWER");
and FRANCISCO VALADEZ, JR. UC., of Johnston County, North carollna (hereinafter referred to as the
"SERVICE PROVIDER");

                                            WITNESSETH
        WHEREAS, the SERVICE PROVIDER has the necessary quallfleations, experience and abilities to
provide the services listed herein to GROWER.

        WHEREAS, the GROWER wishes to retain the services of the SERVICE PROVIDER.

         WHEREAS, the GROWER and the SERVICE PROVIDER desire to enter into this Agreement so as to
specify their respective rights, obligatlons, and duties.

         NOW THEREFORE, In consideration of the GROWER retaining the services of the SERVICE
PROVIDER and the mutual agreements and covenants set forth herein, It is understood and agreed by the
Parties as follows:

        INDEPENDENT CONTRACTOR. The relationship of the Parties is solely that of Independent
contractor, and no action of either Party shall be construed to make SERVICE PROVIDER (or his agents or
employee) the employee or representative, agent or joint venturer of the GROWER or any of Its afflilates
for any purpose. Ali workers furnished to Grower pursuant to this Agreement shall be exclusively
controlled by and solely employed by SERVICE PROVIDER.

        TAXES. The SERVICE PROVIDER agrees that no Income, social security or other taxes or amounts
shall be withheld or accrued by GROWER for the SERVICE PROVIDER'S benefit or for the benefit of Its
employees.

        LABOR LAWS. SERVICE PROVIDER and GROWER agree to follow and comply with any and all State
and federal labor laws and to Indemnify and hold each other harmless for any violation of these laws by
the other party (Including Its employees, agents and/or representatives).

        NEGLIGENCE. Each Party agrees to be solely responsible for any negllgent acts committed by Itself,
Its employees, agents and/or representatives and to lndemntfy and hold the other Party harmless for the
same.




                                                                                                     EXHIBIT

    Case 5:20-cv-00205-FL Document 1-12 Filed 05/18/20 Page 1 of 3
                            CONFIDENTIAL & PROPRIETARY


SERVICES:
   1. GROWER agrees to engage the SERVICE PROVIDER to provide up to 35o H-2A temporary
      workers to perform agricultural labor on Growers farm located at this address:
   tC>] .$\ertj uee~ Dc•vl f Hc,ri&PS, HL '2.t&ffi

W~k to be performed:
 - 42\w:'i \ta.n.>6!v§

   2. The     term    or   service   hereunder    shall   be   from                                 to
        ::Joli 2':1 !½ lD\~
   3. SERVICE PROVIDER agrees to provide the followlng services: Hiring, Staffing, Scheduling, Firing,
      All Payroll Services, Workers Compensation, Housing and Transportation for all workers furnished
      to Grower pursuant to this Agreement.

   4. SERVICE PROVIDER agrees to follow all appllcable payroll laws and provide Grower with a weekly
      printout of Its payroll earnings records for all workers furnished to Grower pursuant to this
      Agreement.                                                                  ·

   S. GROWER and SERVICE PROVIDER agree to give each other one week notice to acknowledge end
      to the harvest.

   6.   GROWER agrees to pay SERVICE PROVIDER for Its services pursuant to a separate signed written
        memorandum or compensation schedule with reference to this agreement.

   7. There shall be no additional compensation required to be paid from GROWER to SERVICE
        PROVIDER.                                                     .

   8. GROWER may terminate _this Agreement upon seven (7) days written notice with reasonable
      documentation that the services contemplated by this Agreement have not been adequately
      performed by SERVICE PROVIDER.

   9. The parties agree that In the event of any dispute concerning this Agreement and before
      commencing lltlgatlon, such dispute shall first be submitted to non-binding mediation to be held
      In Sampson County, North Carolina, at a mutually agreeable location, or at the Sampson County
      Courthouse If the parties are unable to agree on a locatlon.

   10. Persons hired by SERVICE PROVIDER will be employees of SERVICE PROVIDER atone and not
       employees of GROWER. SERVICE PROVIDER wm have sole and exclusive control, direction, and
       supervision of such persons with respect to Its employment and recruitment of them, power to
       hire, fire, mange, discipline, direct, assign, or otherwise affect their terms of employment.
       GROWER shall have no right to direct or control such persons in any respect whatsoever.




Case 5:20-cv-00205-FL Document 1-12 Filed 05/18/20 Page 2 of 3
                               CONFIDENTIAL & PROPRIETARY

   11. GROWER ls not an employer or joint employer of said labor and GROWER is relying entirely upon
       SERVICE PROVIDER to provide persons and equipment necessary to perform SERVICE PROVIDER
       Sduties under this Agreement.

   12. This Agreement shall be governed by the laws of the State of North Carolina and jurisdiction and
       venue for all purposes shall be the State and federal courts encompassing Sampson County, North
       Carolina.


IN WITNESS WHEREOF the parties have caused this agreement to be executed by their authorized
representatives on the date fist mentioned above.


GROWER:~                                         5\,e,cf (ree1<.'.ffi£1\f / t:;,-Jc..
                                              ..,,

SERVICEPR~                                  fl?~nC:s--c• //4 l~dez- :5?
                                                 FRANCISCO VALADEZ JR, OWNER
                                                   FRANCISCO VAW>EZJR, LLC




     Case 5:20-cv-00205-FL Document 1-12 Filed 05/18/20 Page 3 of 3
